Citation Nr: 9928404	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-03 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for duodenitis.

3.  Entitlement to an increased (compensable) rating for the 
service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1957.

By a decision of July 1965, the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's original claims of service 
connection for duodenitis and recurrent otitis media, 
bilateral, with bilateral hearing loss.  The veteran was 
notified of the denial of both claims, but appealed only the 
determination regarding the claim of service connection for 
duodenitis.  In an April 1967 decision, the Board of 
Veterans' Appeals (Board) denied the claim of service 
connection for duodenitis.

This matter is presently before the Board on appeal from a 
December 1997 rating action by which the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claims of service connection and denied 
the veteran's claim of an increased rating for the service-
connected hemorrhoids.


REMAND

The veteran contends that he has submitted new and material 
evidence sufficient to reopen his claims of service 
connection.  During the course of this appeal, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) issued a decision in the case of Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) which affects the way in which 
evidence is to be evaluated in order to determine whether it 
is new 


and material.  The Federal Circuit held that the test 
heretofore applied for determining whether recently presented 
evidence was material (see Colvin v. Derwinski, 1 Vet. 
App. 171 (1991)) was incorrect in that it imposed a higher 
burden than regulation promulgated by the Secretary of VA.  

In the February 1998 statement of the case and subsequent 
supplemental statements of the case (SSOC), the RO indicated 
that to justify reopening, there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both old and new, would change the 
outcome.  This is the Colvin concept recently found to be 
improper.  See Hodge, supra.  The September 1998 SSOC 
contains a discussion of the rationale applied by the RO in 
determining whether recently submitted evidence was new and 
material and suggests that the RO denied the claims because 
of the materiality of the evidence, based on the now-invalid 
Colvin test.  Therefore, the Board finds that, on remand, the 
RO should consider whether the evidence already submitted by 
the veteran, as well as any evidence submitted on remand, was 
"material" as defined by regulation.  See 38 C.F.R. § 3.156 
(1998); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter, the Court) 
held that the process for reopening claims under the Federal 
Circuit's holding in Hodge, consists of three steps:  the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  On remand, the RO must apply 38 C.F.R. 
§ 3.156, Hodge and Elkins.

Regarding the claim for increase, the veteran was afforded a 
VA examination in February 1998; however, the examiner 
indicated that neither the claims folder nor 


the veteran's medical records were available for review at 
the time of the examination.  Because the examiner was not 
provided with relevant medical records, the Board is of the 
opinion that the February 1998 examination is inadequate for 
rating purposes and the case must be remanded.  38 C.F.R. 
§ 4.2.  In connection with scheduling another examination, 
the opportunity should be taken to obtain any current 
treatment records.

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected hemorrhoids since 
February 1998.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of the service-
connected hemorrhoids.  All indicated 
testing in this regard should be 
accomplished and the claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should report detailed findings, 
to include whether the hemorrhoids are 
large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing 
frequent recurrences.  Complete rationale 
for all opinions expressed must be 
provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 


foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claims.  This should 
include consideration of 38 C.F.R. 
§ 3.156 under Hodge and Elkins to 
determine if new and material evidence 
has been submitted to reopen the claims 
of service connection for bilateral 
hearing loss and duodenitis and, if so, 
whether the claims are well grounded.  If 
either claim is reopened and found to be 
well grounded the RO should consider the 
claim on the merits.  Any necessary 
additional development, including the 
scheduling of a VA examination with 
medical opinion, should be undertaken.  
If any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  They should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

